Citation Nr: 0508565	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, rated as noncompensably disabling from November 18, 
2002, and as 10 percent disabling from March 24, 2004.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page above.  (When 
the RO granted service connection in February 2003, a 
noncompensable rating was assigned for hearing loss, 
effective from November 18, 2002.  Subsequently, by a 
December 2004 rating decision, a 10 percent rating was 
awarded, effective from March 24, 2004.  Consequently, the 
entire period must now be considered by the Board.  
Fenderson, supra.)

The veteran's case was remanded for additional development in 
March 2004.  It is again before the Board for appellate 
review.


FINDING OF FACT

The veteran's bilateral hearing loss was manifested by level 
III hearing or worse in the right ear and level V hearing in 
the left ear since November 18, 2002.




CONCLUSION OF LAW

A disability evaluation of 10 percent for service-connected 
bilateral hearing loss is warranted since November 18, 2002, 
but no higher.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1950 to 
November 1953.  Service medical records were associated with 
the claims file.  The veteran was administered a whispered 
voice and a spoken voice hearing examination at his entrance 
examination dated in January 1950.  He obtained a score of 
15/15 on both tests.  He was also administered a whispered 
voice and a spoken voice hearing examination at his 
separation examination dated in November 1953.  He obtained a 
score of 15/15 on both tests.  

The veteran submitted his current claim for disability 
compensation benefits in November 2002.  He provided a 
private audiogram from The Hearing Clinic, Inc. dated in 
October 2002, as well as a letter from C. Foss, M.C.D., which 
included an interpretation of the audiogram.

Mr. Foss reported that the veteran had an average decibel 
loss of 60 for the right ear at 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  The veteran had an average decibel 
loss of 62.5 for the left ear at 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  Speech testing revealed speech 
recognition ability of 88 percent in the right ear and 72 
percent in the left ear.  

The veteran was afforded a VA audiological examination in 
February 2003.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 25 at 1000 
Hertz, 55 at 2000 Hertz, 65 at 3000 Hertz, and 60 at 4000 
Hertz with an average decibel loss of 51.  Puretone 
thresholds, in decibels, for the left ear of 20 at 1000 
Hertz, 55 at 2000 Hertz, 65 at 3000 Hertz, and 70 at 4000 
Hertz with an average decibel loss of 53.  Speech testing 
revealed speech recognition ability of 90 percent in the 
right ear and 88 percent in the left ear.  

The veteran was granted service connection for a bilateral 
hearing loss by way of a rating decision dated in February 
2003 with an effective date of November 18, 2002.  He was 
assigned a noncompensable rating.  The veteran submitted his 
notice of disagreement with the initial disability rating in 
May 2003.  The veteran claimed that the VA audiological 
examination was flawed because the decibel level was 
increased above the required starting level which resulted in 
a lesser percentage of hearing loss than directed by 
38 C.F.R. §§ 3.385, 4.85, 4.86, and 4.87.  The case was 
remanded by way of a Board action in March 2004.  

The veteran was afforded another VA audiological examination 
in March 2004.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 40 at 1000 
Hertz, 70 at 2000 Hertz, 80 at 3000 Hertz, and 80 at 4000 
Hertz with an average decibel loss of 68.  Puretone 
thresholds, in decibels, for the left ear of 30 at 1000 
Hertz, 60 at 2000 Hertz, 70 at 3000 Hertz, and 85 at 4000 
Hertz with an average decibel loss of 61.  Speech testing 
revealed speech recognition ability of 76 percent in the 
right ear and 68 percent in the left ear.  

The veteran's disability rating was increased to 10 percent 
by way of a rating decision dated in December 2004 with an 
effective date of March 24, 2004, the date of the most recent 
VA examination.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his bilateral hearing loss is an original claim that was 
placed in appellate status by a NOD expressing disagreement 
with an initial rating award.  As such, separate ratings can 
be assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2004).  

A review of the March 2004 audiometric examination, and using 
the speech discrimination scores from the audiogram, 
correlates to level IV hearing in the right ear, and level V 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level IV and level V corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board notes that the veteran submitted a private 
audiometric examination dated in October 2002 at the time he 
filed his claim in November 2002.  The audiogram and speech 
discrimination scores from the audiogram correlates to level 
III hearing in the right ear and level V hearing in the left 
ear.  The combination of level III and level V corresponds to 
a 10 percent disability rating.  See 38 C.F.R. § 4.85, Table 
VII.  

A review of the February 2003 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level II hearing in the right ear, and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of level II and level II corresponds to a 
noncompensable disability rating.  

The RO initially adjudicated the veteran's claim based on the 
VA examination dated in February 2003.  The veteran's hearing 
loss was increased to 10 percent by way of a rating decision 
dated in December 2004 based on the results of the March 2004 
VA examination.  An effective date of March 24, 2004, the 
date of the second VA examination, was assigned.  However, 
the March 2004 examiner specifically noted that the most 
recent results corresponded best with the October 2002 
audiogram, suggesting that the veteran's hearing acuity was 
indeed accurately represented by those earlier test results.  
With resolution of reasonable doubt in the veteran's favor, 
the Board finds that the October 2002 results did indeed 
correctly reflect the degree of loss of hearing acuity.  
Consequently, the Board concludes that a 10 percent rating is 
warranted since the award of service connection-November 18, 
2002.  For the reasons already articulated, a rating higher 
than 10 percent is not warranted at any point.  

As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  
See Lendenmann, supra.  In the veteran's case, that results 
in a 10 percent rating.  There is no objective evidence of 
record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  Accordingly, the preponderance of 
the evidence is against the claim for a rating greater than 
10 percent.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in November 2002 and April 2004 
and informed him of the evidence needed to substantiate his 
claim.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board assisted the veteran in the development of 
evidence.  The veteran was afforded two VA examinations.  A 
private audiological examination was associated with the 
claims file.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran has not alleged any treatment for his hearing 
loss, either from private or VA sources.  The veteran 
submitted a private audiogram and letter of interpretation.  
He was afforded two VA examinations.  The results of the 
examinations were reviewed under the applicable regulations 
using a mechanical process of applying the objective findings 
from the VA examination to an objective measure of the level 
of disability.  See Lendenmann, supra.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a 10 percent rating for bilateral hearing loss 
from November 18, 2002, to March 24, 2004, is granted.

Entitlement to a rating greater than 10 percent for bilateral 
hearing loss since November 18, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


